DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to applicant’s amendments and arguments filed 11/03/2021. Claims 1-8 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renis et al. (U.S. Patent Pub. No. 2014/0048191), hereinafter Renis. 
Regarding claim 1, Renis discloses (as seen in Figs. 1-6), a pneumatic tire (1, see Fig. 1) comprising a tread (4), a sidewall (7), a bead (3), a block (11, see Fig. 2), and a main groove (9a) formed on the tread (4), wherein the main groove (9a) comprises first inclined portions (15) that are linearly inclined (see Fig. 4) toward a . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Renis et al. (U.S. Patent Pub. No. 2014/0048191) in view of Hinkel (U.S. Patent No. 4,550,756). 


    PNG
    media_image1.png
    610
    619
    media_image1.png
    Greyscale

Modified Figure 4, Renis


    PNG
    media_image2.png
    543
    659
    media_image2.png
    Greyscale

Modified Figure 2, Hinkel
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary groove as disclosed by Renis to be formed at the bottom of the second inclined portion 
Regarding claim 3, modified Renis discloses all of the limitations as set forth above for claim 2. Modified Renis fails to explicitly disclose, however, that the first inclined portion (Renis: 15) has a width that is 40 to 60% of a sum of a width of the second inclined portion (Renis: 16) and a width of the secondary groove. 
One of ordinary skill in the art would have found it obvious to use the drawings as a starting point in their design process, specifically in choosing the relationship between a width of the first inclined portion and a sum of a width of the second inclined portion and a width of the secondary groove. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims (see In re Mraz, 173 USPQ 25 (CCPA 1972)). Based on Fig. 4, one of ordinary skill in the art would have found that the width of the first inclined portion is about 42% of a sum of a width of the second inclined portion and a width of the secondary groove, thus suggesting the claimed limitation in claim 3 that a width of the first inclined portion is 40 to 60% of a sum of a width of the second inclined portion and a width of the secondary groove. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between a width of the first inclined portion and a sum of a width of the second inclined portion and a width of the secondary groove to be within the claimed range in claim 3 because the drawings reasonably suggest doing so. 
o and 115o (Renis: [0021]), making an angle formed between the second inclined portion (Renis: 16) and a vertical line on an upper surface (Renis: 8) of the block (Renis: 11) be between 20o (110o-90o) and 25o (115o-90o), thus reading on the claimed range in claim 4 that an angle formed between the second inclined portion and a vertical line on an upper surface of the block is greater than 0o and less than 30o. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Renis et al. (U.S. Patent Pub. No. 2014/0048191) in view of Hinkel (U.S. Patent No. 4,550,756) as applied to claim 4 above, and further in view of Murata (U.S. Patent Pub. No. 2006/0130950). 
Regarding claim 5, modified Renis discloses all of the limitations as set forth above for claim 4. Modified Renis fails to explicitly disclose, however, that the secondary groove has a depth that is 50% or less of a total depth of the main groove (Renis: 9a). 
Murata teaches (as seen in Figs. 1-3(C)) a similar tire (1) wherein a main groove (3) comprises first inclined portions (7a), a second inclined portion (6a), and a secondary groove (see Modified Figure 3(A) below). Murata further teaches that a depth (d2) of the secondary groove is 3.5 mm (Table 1, [0092]) and that a depth (d1+d2) of the main groove (3) is 7.5 mm (Table 1, [0092]), making the depth of the secondary groove 46.7% (d2/(d1+d2)*100) of a total depth of the main groove (3), which lies completely within the claimed range of a depth of 50% or less of a total depth of the 

    PNG
    media_image3.png
    469
    700
    media_image3.png
    Greyscale

Modified Figure 3(A), Murata
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove depth of the secondary groove as disclosed by modified Renis to be the groove depth as taught by Murata because they would have had a reasonable expectation that doing so would lead to a balance of the rigidity and the drainage performance of the tire. 
	Regarding claim 6, modified Renis discloses all of the limitations as set forth above for claim 6. Murata teaches that the depth (Murata: d2) of the secondary groove is 3.5 mm (Murata: Table 1, [0092]), which falls within the claimed range in claim 6 that . 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Renis et al. (U.S. Patent Pub. No. 2014/0048191) in view of Saguchi (U.S. Patent No. 7,182,113). 
Regarding claim 7, Renis discloses all of the limitations as set forth above for claim 1. Renis fails to disclose, however, that each of the first inclined portions (15) has inclined surfaces formed at both ends thereof in the longitudinal direction. 
Saguchi teaches (as seen in Figs. 1-4 and 8) a similar pneumatic tire (title) wherein a main groove (12) comprises first inclined portions (20) and a second inclined portion (12a, see Fig. 4). Saguchi further teaches a pneumatic tire wherein each of the first inclined portions (20) has inclined surfaces (see Modified Figure 8 below) formed at both ends thereof in the longitudinal direction. Saguchi further teaches that this configuration can help increase the rigidity of the tire (Col. 6, lines 12-15), which can, in turn, help reduce the tread pattern noise in the vehicle cabin (Col. 6, lines 21-27). 

    PNG
    media_image4.png
    537
    694
    media_image4.png
    Greyscale

Modified Figure 8, Saguchi
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Renis to incorporate the inclined surfaces on both sides of the inclined portions as taught by Saguchi because they would have had a reasonable expectation that doing so would lead to an increased rigidity of the tire and, subsequently, a reduced tread pattern noise in the vehicle cabin. 
Regarding claim 8, modified Renis discloses all of the limitations as set forth above for claim 7. Based on the modifications to Renis as set forth above for claim 7, in which each of the first inclined portions (Renis: 15) is provided with inclined surfaces 

    PNG
    media_image5.png
    537
    694
    media_image5.png
    Greyscale

Modified Figure 8, Saguchi
Response to Arguments
Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed August 3rd, 2021. 
Applicant’s arguments, see remarks, filed 11/03/2021, with respect to the rejections of claims 1-2 under 35 USC 102 over Miyazaki and claims 1 and 7-8 under 35 USC 102 over Saguchi have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over of Renis in view of Hinkel, Murata, and Saguchi as set forth in the above rejection. 
As such, claims 1-8 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        /KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749